                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DEMETRIUS A. CULVER                        )
AIS #00171277,                             )
                                           )
       Petitioner,                         )
                                           )
vs.                                        )      CIVIL ACTION NO. 18-0504-CG-N
                                           )
WARDEN TONY,                               )
                                           )
       Respondent.                         )

                                      ORDER

      After due and proper consideration of the issues raised, and there having

been no objections filed, the Report and Recommendation of the Magistrate Judge

(Doc. 2) made under 28 U.S.C. § 636(b)(1)(B)-(C), Rule 8(b) of the Rules Governing §

2254 Cases in the United States District Courts, and S.D. Ala. GenLR 72(a)(2)(R),

and dated December 12, 2018, is ADOPTED as the opinion of this Court.

      Accordingly, it is ORDERED that this habeas case under 28 U.S.C § 2254 be

TRANSFERRED to the United States District Court for the Middle District of

Alabama under 28 U.S.C. § 1631. The Clerk of Court is DIRECTED to take all

necessary action to accomplish this transfer, and to administratively close the

above-styled action after transfer is complete.

      DONE and ORDERED this 4th day of January, 2019.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
